DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 200 in figure 2 is not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harrington (US Patent Application Publication US 2012/0180979 A1).
Regarding claim 1, Harrington discloses (Figures 10-18) a  cyclone cooler device comprising: a housing  (in base plate 1110) that defines one or more interior channels forming one or more fluid passages (in tubes 1010 within slots 1130 in figure 11 or tubes 1010 in figure 12), each of the one or more fluid passages elongated along a center axis from an inlet end of the fluid passage to an opposite, outlet end of the fluid passage ( seen by the flow passages through tubes 1010 in figures 10-12), the inlet end of each of the one or more fluid passages configured to be fluidly coupled with one or more replenishing sources of one or more cooling fluids (with the flow passages within the tubes fed via fitting 1060 of 1210 in figures 10-12), each of the one or more fluid passages also configured to be thermally coupled with one or more heat sources (CPU 1820 seen in figure 18 and described in paragraph 0094-0097), wherein one or more of the fluid passages or configurations of the inlet ends of the fluid passages are shaped to induce a swirling flow of the one or more cooling fluids within the one or more fluid passages (a helical flow path is provided around the turbulator 1001-1001’’’ per paragraph 0008 and 0092) while the one or more fluid passages are thermally coupled with the one or more heat sources (the helical fluid flow over the turbulator 1001 is maintained in contact with the tube 1010 which in turn dissipates heat from the CPU 1820 to the cooling liquid 12 in the liquid cooled heat exchanger 1100 containing the turbulator 1001 and tubes 1010 per paragraph 0086), wherein the swirling flow of the one or more cooling fluids removes thermal energy from and cools the one or more heat sources (per paragraph 0086).

	Regarding claim 4, Harrington discloses the claim limitations of claim 1 above and Harrington Further discloses for each of the one or more fluid passages, the housing (in base plate 1110) has an interior surface facing the center axis of the fluid passage (the interior surface of the tubes 1010) that induces the swirling flow of the one or more cooling fluids around the center axis within the fluid passage (the interior surface of the tube 1010 combined with the turbulator 1001 induce the swirling flow within the as the fluid flow is confined by the tube and the turbulator 1001) and relative to the one or more heat sources (CPU 1820) without the housing moving relative to the within the fluid passage (the CPU 1820 is fixedly mounted to the heat exchanger 1100 per paragraph 0086).
	Regarding claim 5, Harrington discloses the claim limitations of claim 4 above and Harrington further discloses the inlet end of the one or more fluid passages (in tubes 1010) is configured to induce the swirling flow of the one or more cooling fluids (where the cooling liquid 12 first contracts the turbulator 1001 at the inlet end and the helical flow is induced).
	Regarding claim 6, Harrington discloses the claim limitations of claim 4 above and Harrington further discloses the outlet end of the one or more fluid passages (in tubes 1010)  is configured to induce the swirling flow of the one or more cooling fluids (where outflow end of the turbulator  1001 would induce helical flow that would continue past the outflow end of the turbulator  until frictional losses reduced the flow).
	Regarding claim 10, Harrington discloses the claim limitations of claim 1 above and Harrington further discloses the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages includes another flow in a containment flowing along the center axis of the one or more fluid passages from the inlet end toward the outlet end of the one or more fluid passages (when the  turbulator 1001 includes two  or more paths  as in figure 10E in separate flow channels 1005 and 1006  both of which flow along the central longitudinal axis of the turbulator 1001 form an inflow end to an outflow end).

	Regarding claim 11, Harrington discloses (Figures 10-18) a cold plate assembly comprising: a cold plate outer housing (in base plate 1110)  configured to be in thermal contact with a heat source (CPU 1820 seen in figure 18 and described in paragraph 0094-0097 which is in thermal contact with a surface of the heat sinks 1100 and 1200 per paragraph 0086); and a housing having two or more fluid passages (within tubes 1010) that are each elongated along a center axis (through the center of the tubes 1010) and that each define an interior channel along the center axis from a first end of the fluid passage to an opposite, second end of the fluid passage (over the surface of turbulator 1001 and seen in the flow passages through tubes 1010 in figures 10-12), the fluid passage shaped to induce a swirling flow of a cooling fluid within the fluid passage (a helical flow path is provided around the turbulator 1001-1001’’’ per paragraph 0008 and 0092) while the fluid passage is thermally coupled with the heat source (the helical fluid flow over the turbulator 1001 is maintained in contact with the tube 1010 which in turn dissipates heat from the CPU 1820 to the cooling liquid 12 in the liquid cooled heat exchanger 1100 containing the turbulator 1001 and tubes 1010 per paragraph 0086), wherein the swirling flow of the fluid passage removes thermal energy from and cools the heat source (Per paragraph 0086).
	Regarding claim 12, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses the two or more fluid passages (in tubes 1010) are disposed laterally side-by-side relative to the heat source (seen in figure 11 and 18).
	Regarding claim 13, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses the two or more fluid passages (in tubes 1010) are disposed vertically side-by-side relative to the heat source (as what is vertically disposed is not further defined vertically could be relative to the way the tubes 1010 and CPU are disposed relative to each other or the way the passages are shaped such as in the case  in figure 14 where the tubes long dimension of the cross section of the tubes  extend vertically relative to the base of  heat exchanger base 1110 on which the CPU 1820 is disposed, additionally the examiner notes that turning a system where the passages are disposed horizontally on its side would lead to a horizontal sides by side distribution becoming vertical side by side distribution) .
Regarding claim 17, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses the outer housing is configured to be disposed on one side of the heat source (as seen in figure 18 and per paragraph 0094 where the CPU 1820 is located adjacent the surface of the heat sink 1111 in figure 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of Torresin et al. (US Patent Application Publication US 2017/0202108 A1) .
Regarding claim 2 and 3, Harrington discloses the claim limitations of claim 1 above and Harrington Further discloses wherein the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages (by turbulator 1001).
However Harrington does not explicitly a vaporized portion of the cooling fluid as Harrington only explicitly disclose a liquid cooling fluid, and additionally does not explicitly disclose involves a cooler liquid state of the swirling flow of the one or more cooling fluids to rotate radially outward toward the one or more heat sources and a warmer liquid state of the swirling flow including vapor or supercritical state of the one or more cooling fluids to rotate radially inward toward the center axis of the one or more fluid passages due to a difference in density between the cooler liquid state and the warmer liquid state of the swirling flow of the one or more cooling fluids as required by claim 2.  Or alternatively  involves a vaporized portion of the one or more cooling fluids rotating around and radially inward toward the center axis of the one or more fluid passages and away from the one or more heat sources for condensing into a condensed portion of the one or more cooling fluids, the swirling flow of the one or more cooling fluids also involving the condensed portion of the one or more cooling fluids rotating around and radially outward away from the center axis of the one or more fluid passages and toward the one or more heat sources as required by claims 3. As Harrington is silent as to any specifics of the fluid flow 
Torresin discloses (figures 1-4 and 11-12) a two phase fluid cooling a heat source (per paragraph 0004 where heat is dissipated from semiconductor modules 201 or 202) by flowing though and evaporator flow channel ( in first portion or second portion 121 or 122 or in  evaporator channels 125).  
It would have been obvious to one of ordinary skill in the art to have modified the liquid coolant of Harrington to be a two phase refrigerant as taught by Torresin doing so would provide a fluid that would evaporate when exposed to a heat source. Including the two phase refrigerant in Harrington would have liquid cooling medium flowing along the surface of the tubes of Harrington and Vaporized cooling medium flowing  toward the center of the tube as taught by Torresin (seen in figure 12 with the vaporized cooling medium in the center of the tube and the liquid cooling medium 132 along the walls of the tube per paragraph 0049) hence if the fluid vaporized as taught by Torresin the cooling fluid,  flowing in the tubes of Harrington would have a vaporized portion of the cooling fluid rotating around and radially inward toward the center axis, and the  swirling movement of the cooling fluid also would involves the condensed portion of the cooling fluid rotating around and radially outward away from the center axis and toward the heat source, as the liquid as the fluid flowing around the turbulator 1001 of Harrington would divide itself into vaporized and liquid portions as disclosed by Torresin. Including  the two phase refrigerant in the cold plate of Harrington would allow for passive two phase cooling that does not require a mechanical pump and is hermetically sealed and hence maintenance free over its lifetime as recognized by Torresin (per paragraph 0004).
Additionally claims 2 and 3 fails to provide additional structural limitations beyond those listed in claim 1 above, since claim 2 and 3 are directed only to how the fluid functionally flows through the cooler. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II).
	Regarding claim 20, Harrington discloses (Figures 10-18) a method for cooling a heat source, the method comprising: directing a flow of a cooling fluid into a fluid passage (in tubes 1010 within slots 1130 in figure 11 or tubes 1010 in figure 12 ) within a housing (in base plate 1110), the fluid passage elongated along a center axis; and removing thermal energy from the heat source by inducing a swirling movement of the cooling fluid in the fluid passage around the center axis and along the center axis (the helical fluid flow over the turbulator 1001 is maintained in contact with the tube 1010 which in turn dissipates heat from the CPU 1820 to the cooling liquid 12 in the liquid cooled heat exchanger 1100 containing the turbulator 1001 and tubes 1010 per paragraph 0086). 
However Harrington does not explicitly a vaporized portion of the cooling fluid as Harrington only explicitly disclose a liquid cooling fluid, and additionally does not disclose wherein the swirling movement of the cooling fluid involves a vaporized portion of the cooling fluid rotating around and radially inward toward the center axis and away from the heat source for condensing into a condensed portion of the cooling fluid, wherein the swirling movement of the cooling fluid also involves the condensed portion of the cooling fluid rotating around and radially outward away from the center axis and toward the heat source.
Torresin discloses (figures 1-4 and 11-12) a two phase fluid cooling a heat source (per paragraph 0004 where heat is dissipated from semiconductor modules 201 or 202) by flowing though and evaporator flow channel ( in first portion or second portion 121 or 122 or in  evaporator channels 125).  
It would have been obvious to one of ordinary skill in the art to have modified the liquid coolant of Harrington to be a two phase refrigerant as taught by Torresin doing so would provide a fluid that would evaporate when exposed to a heat source. Including the two phase refrigerant in Harrington would have liquid cooling medium flowing along the surface of the tubes of Harrington and Vaporized cooling medium flowing  toward the center of the tube as taught by Torresin (seen in figure 12 with the vaporized cooling medium in the center of the tube and the liquid cooling medium 132 along the walls of the tube per paragraph 0049) hence if the fluid vaporized as taught by Torresin the cooling fluid,  flowing in the tubes of Harrington would have a vaporized portion of the cooling fluid rotating around and radially inward toward the center axis, and the  swirling movement of the cooling fluid also would involves the condensed portion of the cooling fluid rotating around and radially outward away from the center axis and toward the heat source, as the liquid as the fluid flowing around the turbulator 1001 of Harrington would divide itself into vaporized and liquid portions as disclosed by Torresin. Including  the two phase refrigerant in the cold plate of Harrington would allow for passive two phase cooling that does not require a mechanical pump and is hermetically sealed and hence maintenance free over its lifetime as recognized by Torresin (per paragraph 0004).
	Regarding claim 24, Harrington as modified discloses the claim limitations of claim 20 above and Harrington further discloses directing the flow of the cooling fluid includes directing the cooling fluid into the fluid passage in a tangential direction relative to an interior surface of the housing that defines the fluid passage (the fluid is directed into the tubes from fitting 1210 or 1060 which is in a direction tangent to a portion pf the tubes 1010).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of Nicolas (US Patent Application Publication US 2013/0146256 A1).
Regarding claim 7 and 8, Harrington discloses the claim limitations of claim 4 above and Harrington  does not explicitly discloses that the  interior surface of the housing includes helical ridges that protrude radially inward from the interior surface toward the center axis of the one or more fluid passages, as the turbulator of Harrington is separate from the tubes the helical ridges protrude partially from the interior surface toward the center axis of the one or more fluid passages but do not extend to the center axis of the one or more fluid passages.
Nicolas teaches (figures 5-7) the interior surface of the housing (the interior of the tube 23 in figure 5) includes helical ridges that protrude radially inward from the interior surface toward the center axis of the one or more fluid passages (helical grooves 20 protrude toward the central axis of the tube) and the helical ridges protrude partially from the interior surface toward the center axis of the one or more fluid passages but do not extend to the center axis of the one or more fluid passages (grooves 20 do not have any part that reaches the center of the tube as seen in figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the inserted portion of the turbulator of Harrington to  e helical grooves on the interior surface of the tube as taught by Nicolas. Doing so would provide a known alternative to the inserted element/turbulator as explicitly recognized by Nicolas (per paragraph 0019).
Claim 9 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of Torresin et al. (US Patent Application Publication US 2017/0202108 A1)  and Sanatgar et al. (US Patent Application publication US 2006/0081362 A1).
Regarding claim 9, Harrington discloses the claim limitations of claim 4 above and Harrington further discloses the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages includes a phase change material in a containment around the center axis of the one or more fluid passages to absorb the thermal energy.
Harrington does not explicitly disclose the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages includes a phase change material.
Torresin discloses (figures 1-4 and 11-12) a two phase fluid cooling a heat source (per paragraph 0004 where heat is dissipated from semiconductor modules 201 or 202) by flowing though and evaporator flow channel (in first portion or second portion 121 or 122 or in evaporator channels 125).  
It would have been obvious to one of ordinary skill in the art to have modified the liquid coolant of Harrington to be a two phase refrigerant as taught by Torresin doing so would provide a fluid that would evaporate when exposed to a heat source and would allow for passive two phase cooling that does not require a mechanical pump and is hermetically sealed and hence maintenance free over its lifetime as recognized by Torresin (per paragraph 0004).
Additionally Harrington does not explicitly discloses the swirling flow of the one or more cooling fluids that is induced by the one or more fluid passages includes a containment around the center axis of the one or more fluid passages to absorb the thermal energy.
Sanatgar discloses (figure 1-5) a heat exchanger with a turbulator (turbulizer 70) 
within fluid passages (the passage within outer tubular member 20) includes a containment around the center axis of the one or more fluid passages to absorb the thermal energy (inner tubular member 40)
It would have been obvious to one of ordinary skill in the art at the time the invention was effetely filed to have modified the turbulator of Harrington to include an internal annular tubular assembly in concert with the turbulizer as suggested by Sanatgar. Doing so would provide a structure that can provide fluid flow control through a turbulizer assembly as recognized by Sanatgar (per paragraph 0028). 
Regarding claim 21, Harrington as modified discloses the claim limitations of claim 20 above and Torresin further discloses directing a flow of one or more of a phase change material (the two phase fluid/refrigerant).
However Harrington as modified does not explicitly disclose directing a flow of one or more of a phase change material within an internal bore tube of a condenser located within the fluid passage.
Sanatgar discloses (figure 1-5) a heat exchanger with a turbulator (turbulizer 70) with an internal bore tube (inner tubular member 40) of a condenser located within the fluid passage (the passage within outer tubular member 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was effetely filed to have modified the turbulator of Harrington to include an internal annular tubular assembly in concert with the turbulizer as suggested by Sanatgar. Doing so would provide a structure that can provide fluid flow control through a turbulizer assembly as recognized by Sanatgar (per paragraph 0028). 
	Regarding claim 22, Harrington as modified discloses the claim limitations of claim 21 above and Harrington as modified by Sanatgar further discloses the swirling movement of the cooling fluid rotates around the condenser (the swirling movement induced by the turbulator of Harrington would move around the inner tubular member 40 of Sanatgar when the inner tubular member 40 of Sanatgar was included with the turbulator of Harrington).
	Regarding claim 23, Harrington as modified discloses the claim limitations of claim 21 above and Torresin further disclose the swirling movement of the cooling fluid moves the vaporized portion of the cooling fluid radially inward toward the condenser for condensing into the condensed portion of the cooling fluid (the vaporized portion would move to the center of the tube as disclosed by Torresin in figure 12).
Claim 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of Louvar et al. (US Patent Application Publication US 2014/0301031 A1) .
Regarding claim 14, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses the housing is formed from a conductive material (per paragraph 0014 the base is thermally conductive) and However Harrington does not explicitly disclose that the housing is configured to be coupled with the heat source via a dielectric coating.
Louvar discloses a cold plate housing (of cold plates 155) that is configured to be coupled with the heat source via a dielectric coating (dielectric film 205 seen in figure 6 and per paragraph 0056-0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Harrington to include the dielectric coating on the cold plate as taught by Louvar. Doing so would allow the dielectric coating to provide improved surface contact with the electronic components for improved thermal transfer as recognized by Louvar (Per paragraph 0056).
Regarding claim 18, Harrington discloses the claim limitations of claim 11 above and Harrington further discloses wherein the outer housing is a first outer housing (in base plate 1110),  However Harrington does not explicitly disclose and further comprising: a second outer housing configured to be in thermal contact with the heat source and including two or more of the fluid passages disposed within the second housing, wherein the first and second outer housings are configured to be disposed on opposite sides of the heat source.
Louvar discloses (Figure 1-8) a plurality of cold plates (155) configured to be in thermal contact with the heat source (memory chips 170 per paragraph 0042) and including two or more of the fluid passages disposed within the second housing (flow passages 220 within individual cold plates 155), wherein the first and second outer housings are configured to be disposed on opposite sides of the heat source (as seen in figure 2-5 and per paragraph 0041 and 0042). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the single cold plate of Harrington to be a pair of cold plates on both sides of a heat source as disclosed by Louvar. Doing so would allow for liquid cooling of heats sources such as memory modules where cooling is required on both sides of the heat source as recognized Louvar (per paragraph 0041).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1).
Regarding claim 15, Harrington discloses the claim limitations of claim 11 above however Harrington does not explicitly disclose the housing is formed from a dielectric material and is configured to be coupled with the heat source via a conductive coating. Making heat dissipating structures from dielectric material and coupling the heat source to the heat dissipating structure by a conductive coating is notoriously well known in the art. The Examiner hereby takes Official Notice of the notoriously well-known nature of a heat dissipation structure housing is formed from a dielectric material and is configured to be coupled with the heat source via a conductive coating, and it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to employ a dielectric material and a conductive coating.
Regarding claim 16, Harrington discloses the claim limitations of claim 11 above however Harrington does not explicitly disclose the housing is formed from a semiconductor material. A heat dissipation structure formed of a semiconductor is notoriously well known in the art. The Examiner hereby takes Official Notice of the notoriously well-known nature of A heat dissipation structure formed of a semiconductor, and it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to employ a semiconductor as the material of construction of the heat dissipation structure housing.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US Patent Application Publication US 2012/0180979 A1) in view of  Norton  (US Patent Application Publication US 2016/0165757 A1).
	Regarding claim 19, Harrington discloses the claim limitations of claim 11 above and however Harrington does not explicitly disclose the housing is formed from a conductive material that is configured to conduct electric current as an electrical interconnect with the heat source.
	Norton discloses (Figures 4-6) a heat sink module that includes an electrical interconnect (290) between two heat sources (i.e. processors 305 and 310).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the heat sink/heat of Harrington to include an electrical interconnect as taught by Norton. Doing so would provide a direct electrical link between two heat sources/processors as recognized by Norton (per paragraph 0019).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu; Shan et al. (US 2020/0395159 A1), Al Omari (US 2020/0236806 A1), Rush; Brian Magann et al. (US 20200107472 A1) Jackson; Eric et al. (US 2018/0202722 A1), Kim; Ye-Yong et al. (US 2009/0320500 A1), Hoffmann; Ingolf et al. (US 2010/0155040 A1), Kubo, Hideo et al.	(US 2001/0020365 A1), Janko; Steven P. (US 6,031,751 A), Stokes; Bennie J. et al. (US 5,167,275 A), and Fredley; Joseph E. (US 4,899,810 A). Disclose turbulators or spiral flow heat exchangers or general relevant structures of cold plate heat exchangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763